Citation Nr: 0424526	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel




INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  There is no record that bilateral hearing loss and 
tinnitus were diagnosed during active service, within one 
year of separation from service, or for many years after 
separation.

3.  The competent medical evidence of record does not 
establish that the veteran's post-service bilateral hearing 
loss and tinnitus are due to any incident or event of active 
service, including acoustic trauma.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board notes that the veteran's service medical and 
administrative personnel records are unavailable.  The RO 
informed the veteran in February 2003 that his records might 
have been destroyed in the 1973 fire at the National 
Personnel Records Center.  The RO further notified the 
veteran of the evidence and information necessary to 
substantiate his claims for service connection.  The RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO advised him that it was his responsibility to send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The RO 
notified the veteran again in March 2003 that it had 
requested medical information from private doctors, but that 
it was his responsibility to ensure that the RO received the 
information.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.      

Moreover, the Board notes here that VCAA letters were sent to 
the veteran in February and March 2003, before the August 
2003 rating decision.  Additionally, in the August 2003 
rating decision, the RO notified the veteran the reason why 
he was not entitled to service connection.  The December 2003 
statement of the case fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and it 
included a detailed explanation as to why the veteran had no 
entitlement to service connection under the applicable laws 
and regulations based on the evidence provided at that time.  
Included in this analysis was the RO's acknowledgment of its 
inability to recover the service medical records due to fire.  
The RO notified the veteran that a thorough search of 
alternate sources had been made without finding any records.  
The RO also included the laws and regulations pertaining to 
the VCAA in the December 2003 statement of the case.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  The Board 
recognizes that it has a heightened obligation to assist the 
veteran in the development of his case, and to explain 
findings and conclusions, as well as carefully consider the 
benefit of the doubt rule when records in the possession of 
the government are presumed to have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

In February 2003, the RO requested that the veteran fill out 
the 13055 form, so that VA could search for his service 
medical records in the Records Management Center by date of 
treatment.  The veteran submitted the form, and the RO 
subsequently requested a search from alternate sources in 
March and April 2003, and his personnel file in June 2003.  
In response to the RO's repeated attempts in 2003 to obtain 
service medical and personnel records, including morning 
reports and Surgeon General's Office (SGO) reports, the 
National Personnel Records Center (NPRC) indicated that a 
fire destroyed the records.  The NPRC also stated that 
although there are alternate records sources that often 
contain information which can be used to reconstruct parts of 
a lost service record, the type of information requested 
could not be reconstructed in this case.

The Board finds that, based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that the veteran's service medical records are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO also made requests to four private medical doctors the 
veteran indicated he had seen for treatment from 2001 to 
2002.  The veteran submitted private medical records in 
support of his claim.  This consists of reports of audiometry 
testing performed in April 2002.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  In 
the instant case, VA afforded the veteran a VA medical 
examination and the examiners rendered a considered medical 
opinion regarding the pertinent issues in this matter.

Based on the facts of this case, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  The veteran contends that during service, 
he was in the artillery section on the front line, and that 
he was exposed to constant explosions and large weapons 
firing.  He stated that ever since his exposure to the loud 
blasts, he has experienced ringing in his ears and hearing 
loss in his right ear, and that he has been treated for such 
ailments from 1951 to present.  He noted that audiological 
testing in 2002 showed that he had 45 percent hearing loss in 
his left ear and 35 percent loss in his right ear.  He 
reported that the audiologist informed him his hearing loss 
was not of a typical nature.  The veteran argues that his 
current bilateral hearing loss and tinnitus are the direct 
result of his in-service noise exposure, entitling him to 
service connection.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board finds that the evidence establishes that 
the veteran has bilateral hearing loss and tinnitus.  The 
initial post-service medical evidence showing clinical 
findings indicative of a bilateral hearing loss disability 
for VA purposes consist of the July 2003 VA audiology report.  
VA audiometric testing showed right ear pure tone thresholds 
of 25, 25, 55, and 75 decibels at 1000, 2000, 3000, and 4000 
Hz, respectively, with an average of 45.  Left ear pure tone 
thresholds were 25, 40, 60, and 70 decibels at 1000, 2000, 
3000, and 4000 Hz, respectively, with an average of 49.  
Speech discrimination was 96 percent correct in both ears.  
The VA audiologist concluded that the veteran had bilateral, 
mixed hearing loss with a very significant sensorineural 
component; left, chronic, nonsuppurative otitis media; right, 
eustachian tube dysfunction; and bilateral constant tinnitus.  

The remaining medical evidence received also confirms that 
the veteran currently has bilateral hearing loss.  Private 
audiological testing in April 2002 indicates a decrease in 
hearing.  Private ear examinations in January, February, and 
March 2002 shows that the veteran complained of having 
problems hearing.  He was diagnosed as having bilateral 
eardrum perforations, otitis serous, and otitis media.  

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
noise trauma.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).
 
In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Unfortunately, the veteran's service medical records are 
unavailable.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule. See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  However, the case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant. See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  The veteran contends that 
he sustained acoustic trauma from being around large weaponry 
while serving on the frontline for nine and a half months in 
Korea.  The Board notes that the veteran's DD 214 does show 
that he served in Korea for 10 months and received a Korean 
Service Medal with two Bronze Service Stars for Foreign 
Service in the artillery division.  The Board therefore 
accepts the veteran's statements of in-service injury as 
credible.  

The final question is whether there is medical evidence of a 
nexus between the veteran's documented in-service noise 
exposure and his bilateral hearing loss and tinnitus.  This 
issue is medical in nature and therefore competent medical 
evidence is required.  

The only competent medical evidence of record addressing the 
issue of causation in this case is the VA audiologist's July 
2003 opinion.  The audiologist performed a VA compensation 
examination in July 2003 and had specifically certified a 
review of the claims folder in connection with the 
examination.  The audiologist noted that the veteran had been 
exposed to artillery noise for approximately nine months in 
1951.  He further noted that subsequent to separation from 
active duty, the veteran worked as a machine operator in a 
bakery, but that the machinery was not very noisy.  The 
audiologist stated that his review of the veteran's service 
medical records was negative for hearing loss and tinnitus.  
Also, the VA examiner concluded that the veteran's 
audiometric test was consistent with his age and that the 
conductive component was consistent with a recent problem 
with chronic eustachian tube dysfunction.  Thus, the VA 
audiologist opined that "it is less likely than not that his 
current hearing loss and tinnitus are related to military 
service."  

This is the only medical evidence of record addressing the 
issue of etiology of the veteran's current bilateral hearing 
loss and tinnitus disability.  Consequently, this is the most 
probative evidence of record on this issue.  Although there 
were no service medical records for the VA examiner to 
review, it appears from his opinion that he accepted the 
veteran's reported history of being exposed to noise in 
service.  However, he concluded that there was still no 
relation between the veteran's tinnitus and hearing loss to 
service.  The VA examiner's report establishes that the 
veteran's current bilateral hearing loss and tinnitus 
disability is not due to active service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The only other evidence on this issue consists of statements 
from the veteran that he has had ongoing and progressive 
hearing impairment since active service, which is 
attributable to the in-service noise exposure.  
Unfortunately, this does not constitute competent medical 
nexus evidence in this case because, as a layperson he is not 
competent to render a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding this claim the Board also takes into 
consideration its obligation to explain findings and to 
carefully consider the benefit-of-the-doubt standard in cases 
where records are presumed destroyed while in the possession 
of the government. See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Under the of benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law dictates that the doubt belongs to the 
veteran. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The Board has considered the benefit-of-the-doubt-doctrine, 
but finds that the record does not provide a balance of 
negative and positive evidence on the merits.  Given the over 
fifty years without record of medical complaints, and the 
July 2003 VA medical opinion, the Board determines that there 
is no evidence to suggest a connection between the veteran's 
current hearing loss and tinnitus and his military service.  
The Board therefore determines that the preponderance of the 
evidence is against the claims of service connection for 
hearing loss and tinnitus, and the benefit-of-the-doubt 
standard is therefore inapplicable.  Thus, the Board is 
unable to 
identify a basis for granting service connection for hearing 
loss and tinnitus.  Gilbert, supra, at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



